Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 1 of 10 PageID #: 6285




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


     In re Sitagliptin Phosphate (’708 & ’921) Patent       C.A. No. 19-md-2902-RGA
     Litigation


     MERCK SHARP & DOHME CORP.,

                           Plaintiff,

            v.

     AJANTA PHARMA LIMITED, and AJANTA                     C.A. No. 20-1496-RGA
     PHARMA USA INC.,

                           Defendants.


                                        SCHEDULING ORDER

                 28 day of December, 2020, the parties having waived an initial Rule 16(b)
          This _____

 scheduling conference pursuant to Local Rule 16.1(b), 1 and the parties having determined after




 1
   This Order follows substantially similar scheduling orders in the following related actions
 involving the same products and patents: (1) Order dated September 2, 2020, in related action
 C.A. No. 20-815-RGA; (2) Order dated June 28, 2019, in related actions C.A. Nos. 19-310-
 RGA, 19-311-RGA, 19-312-RGA, 19-313-RGA, 19-314-RGA, 19-316-RGA, 19-317-RGA, 19-
 318-RGA, 19-319-RGA, 19-320-RGA, 19-321-RGA, and 19-347-RGA; (3) Order dated August
 21, 2019, in related action C.A. 19-872-RGA; (4) Order dated August 23, 2019, in related action
 C.A. No. 19-1489-RGA; (5) Order dated January 27, 2020, in related action C.A. No. 19-2192-
 RGA; (6) Order dated July 17, 2020, in related action C.A. 20-776-RGA; and (7) Order dated
 July 27, 2020, in related action C.A. 20-749-RGA. The parties have agreed that substantially the
 same schedule in the related actions should apply in this action. This Order thus provides for
 substantially similar due dates as the scheduling orders in the related actions, but has been edited
 to account for due dates that have already passed.

 Additionally, on August 8, 2019, the Judicial Panel on Multidistrict Litigation ordered the
 centralization of many of the related actions and Merck Sharp & Dohme Corp. v. Mylan
 Pharmaceuticals Inc. et al., Case No. 19-cv-101-IMK (N.D. W. Va.), to the U.S. District Court
 for the District of Delaware for coordinated and consolidated proceedings. See Transfer Order,


                                                  1
Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 2 of 10 PageID #: 6286




 discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

 or binding arbitration;

        IT IS ORDERED that:

        1.      Rule 26(a)(1) Initial Disclosures. The parties have agreed to exchange their initial

 disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1) and Paragraph 3 of the

 Delaware Default Standard for Discovery on or before January 8, 2021.

        2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

 parties, and to amend or supplement the pleadings, shall be filed on or before March 12, 2021.

        3.      Discovery.

             a. Fact Discovery Cut Off. All fact discovery in this case shall be initiated so that it

 will be completed on or before March 12, 2021.

             b. Document Production. Document production shall be substantially complete by

 February 19, 2021.

             c. Contentions. The parties shall make their initial disclosures under Paragraphs 3

 and 4 in accordance with the Court’s Default Standard for Discovery, Including Discovery of

 Electronically Stored Information (“the Default Standard”).

                   i.      Merck Sharp & Dohme Corp. (“Plaintiff”) shall make its disclosures under

                           Paragraph 4(a) of the Default Standard by December 30, 2020.

                  ii.      Ajanta Pharma Limited and Ajanta Pharma USA Inc. (“Defendant”) shall

                           produce its core technical documents under Paragraph 4(b) of the Default

                           Standard by December 30, 2020. At the same time Defendant produces its



 In re Sitagliptin Phosphate (’708 & ’921) Patent Litigation, MDL No. 2902 (J.P.M.L. Aug. 8,
 2019), ECF No. 56.



                                                    2
Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 3 of 10 PageID #: 6287




                        core technical documents, Defendant shall also produce the DMF for the

                        sitagliptin API used in its proposed ANDA products, to the extent it is in

                        Defendant’s possession, custody, or control, or if Defendant able to obtain

                        the DMF pursuant to a contractual right to the DMF with the DMF holder.

                        If Defendant not in possession, custody, or control of the DMF, and is not

                        able to obtain the DMF pursuant to a contractual right with the DMF

                        holder, the Defendant shall inform Plaintiff of that fact and identify the

                        DMF holder at the same time it produces their core technical documents.

                 iii.   Plaintiff shall make its disclosure under Paragraph 4(c) of the Default

                        Standard by January 29, 2021;

                 iv.    Defendant shall make its disclosures under Paragraph 4(d) of the Default

                        Standard by December 30, 2020.

                  v.    Plaintiff shall provide its supplemental infringement contentions on March

                        12, 2021.

                 vi.    Defendant shall provide its supplemental invalidity contentions on January

                        15, 2021.

            d. Samples. By January 14, 2021, Defendant shall disclose to Plaintiff whether it is

 able to produce reasonable quantities of unexpired samples (as of the entry of this Scheduling

 Order) of its ANDA products and API to the extent such samples are in Defendant’s possession,

 custody, or control, or if Defendant can obtain such samples pursuant to a contractual right with

 a supplier. On or before February 1, 2021, Defendant shall produce reasonable quantities of

 unexpired samples (unexpired as of the entry of this Scheduling Order) of the ANDA products

 and API to the extent such samples are in Defendant’s possession, custody, or control, or if




                                                  3
Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 4 of 10 PageID #: 6288




 Defendant can obtain such samples due to a contractual right with a supplier. For clarity, if

 Defendant does not have unexpired samples (unexpired as of the entry of this Scheduling Order)

 of their ANDA Product and API in their possession, custody, or control, and cannot obtain such

 samples pursuant to a contractual right with a supplier, Defendant shall inform Plaintiff of those

 facts at the same time it produces its core technical documents.

            e. Requests for Admission. Plaintiff may serve up to 15 requests for admission on

 the Defendant Groups collectively. 2 To the extent that a request for admission is served on the

 Defendant Groups collectively, that request for admission shall count as one request for

 admission even if multiple parties provide a distinct response. The Defendant Groups

 collectively may jointly serve up to 15 requests for admission on Plaintiff. In addition, each

 Defendant Group may serve on Plaintiff up to 15 individualized requests for admission, and

 Plaintiff may serve on each Defendant Group up to 15 individualized requests for admission.

 Any additional requests for admission may only be served with leave of Court. Any requests for

 admission directed to the authentication of documents are excluded from the limitations above.

            f. Interrogatories. Plaintiff may serve up to 15 interrogatories on the Defendant

 Groups collectively. To the extent that an interrogatory is served on the Defendant Groups




 2
   The Defendant Groups (in this action and the related actions) are: (1) Accord Healthcare, Inc.;
 (2) Ajanta Pharma Limited and Ajanta Pharma USA Inc.; (3) Alvogen Pine Brook LLC F/K/A
 Alvogen Pine Brook, Inc. and Alvogen Malta Operations Ltd.; (4) Anchen Pharmaceuticals, Inc.
 and Par Pharmaceutical, Inc.; (5) Apotex Inc. and Apotex Corp.; (6) Aurobindo Pharma Limited
 and Aurobindo Pharma USA, Inc.; (7) Dr. Reddy’s Laboratories, Inc. and Dr. Reddy’s
 Laboratories, Ltd.; (8) Lupin Limited and Lupin Pharmaceuticals, Inc.; (9) Macleods
 Pharmaceuticals Limited and Macleods Pharma USA, Inc.; (10) Mylan Pharmaceuticals, Inc.;
 (11) Sandoz Inc.; (12) Sun Pharma Global FZE and Sun Pharmaceutical Industries Ltd.; (13)
 Teva Pharmaceuticals USA, Inc.; (14) Torrent Pharmaceuticals Limited and Torrent Pharma
 Inc.; (15) Watson Laboratories, Inc. and Teva Pharmaceuticals USA, Inc.; (16) Wockhardt Bio
 AG and Wockhardt USA LLC; (17) Zydus Pharmaceuticals (USA) Inc. and Cadila Healthcare
 Ltd.; and (18) Unichem Laboratories Limited and Unichem Pharmaceuticals (USA), Inc.


                                                  4
Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 5 of 10 PageID #: 6289




 collectively, that interrogatory shall count as one interrogatory even if multiple parties provide a

 distinct response. The Defendant Groups collectively may jointly serve up to 15 interrogatories

 on Plaintiff. In addition, each Defendant Group may serve on Plaintiff up to 10 individualized

 interrogatories, and Plaintiff may serve on each Defendant Group up to 10 individualized

 interrogatories. Any additional interrogatories may only be served with leave of Court.

            g. Depositions.

                   i.   Limitation on Hours for Deposition Discovery. Plaintiff is limited to 50

 hours of taking fact deposition testimony upon oral examination per Defendant Group, including

 testimony of former Defendant Group employees. 3 The Defendant Groups collectively are

 limited to 130 hours of taking fact deposition testimony upon oral examination, including

 testimony of former Plaintiff employees. Any deposition lasting less than 5 hours will count as 5

 hours against the total time of the side taking the deposition. These hour limits on fact

 depositions may be increased by Court order upon good cause shown. Depositions of inventors

 of the patents-in-suit who are designated as 30(b)(6) witnesses will be limited to 10 hours per

 inventor. Depositions of inventors of the patents-in-suit who are not designated as 30(b)(6)

 witnesses will be limited to 7 hours per inventor. Separate and apart from these hour limits on

 fact depositions, Plaintiff may depose each witness offered as an expert by a Defendant Group,

 and the Defendant Groups collectively may depose each witness offered as an expert by Plaintiff.

 If a deponent testifies wholly or substantially through an interpreter, the party taking the

 deposition shall be permitted, on a pro rata basis, two hours of deposition time for each hour




 3
   To the extent the same individual is deposed for more than one Defendant Group, there shall be
 a single deposition.



                                                   5
Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 6 of 10 PageID #: 6290




 spent testifying through the interpreter. For clarity, the hour limitations described in this

 paragraph do not apply to depositions of third-parties or expert witnesses.

                  ii.   Location of Depositions. The parties shall meet and confer regarding the

 locations of depositions, taking into account convenience for the deponent.

            h. Discovery Matters and Disputes Relating to Protective Orders. Should counsel

 find they are unable to resolve a discovery matter or a dispute relating to a protective order, the

 parties involved in the discovery matter or protective order dispute shall contact the Court’s Case

 Manager to schedule an in-person conference/argument. Unless otherwise ordered, by no later

 than seven business days prior to the conference/argument, any party seeking relief shall file

 with the Court a letter, not to exceed three pages, outlining the issues in dispute and its position

 on those issues. By no later than five business days prior to the conference/argument, any party

 opposing the application for relief may file a letter, not to exceed three pages, outlining that

 party’s reasons for its opposition. A party should include with its letter a proposed order with a

 detailed issue-by-issue ruling such that, should the Court agree with the party on a particular

 issue, the Court could sign the proposed order as to that issue, and the opposing party would be

 able to understand what it needs to do, and by when, to comply with the Court’s order. Any

 proposed order shall be e-mailed, in Word format, simultaneously with filing to

 rga_civil@ded.uscourts.gov. Should any document(s) be filed under seal, a courtesy copy of the

 sealed document(s) must be provided to the Court within one hour of e-filing the document(s).

                If a discovery-related motion is filed without leave of the Court, it will be denied

 without prejudice to the moving party’s right to bring the dispute to the Court through the

 discovery matters procedures set forth in this Order.




                                                   6
Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 7 of 10 PageID #: 6291




        4.      Protective Order. Counsel agree to use the Protective Order entered by the Court

 in Case No. 19-md-2902-RGA, D.I. 9, which includes the following paragraph:

                Other Proceedings: By entering this order and limiting the
                disclosure of information in this case, the Court does not intend to
                preclude another court from finding that information may be
                relevant and subject to disclosure in another case. Any person or
                party subject to this order who becomes subject to a motion to
                disclose another party’s information designated as confidential
                pursuant to this order shall promptly notify that party of the motion
                so that the party may have an opportunity to appear and be heard on
                whether that information should be disclosed.

        5.      Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

 the Clerk the required number of copies as directed in paragraph 6. A redacted version of any

 sealed document shall be filed electronically within seven days of the filing of the sealed

 document.

        6.      Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

 briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

 appendices, exhibits, declarations, affidavits etc.). This provision also applies to papers filed

 under seal.

        7.      Claim Construction. The parties agree to adopt the constructions, as agreed upon

 or as construed by the Court, in Case No. 19-md-2902-RGA.

        8.      Disclosure of Expert Testimony.

                a.      Expert Reports. Plaintiff’s initial Federal Rule 26(a)(2) disclosure of

 expert testimony is due on or before April 2, 2021. Defendant’s initial Federal Rule 26(a)(2)

 disclosure of expert testimony is due on or before February 19, 2021. Plaintiff’s responsive

 reports, including Plaintiff’s expert reports regarding objective indicia of nonobviousness, are

 due on April 16, 2021. Defendants’ responsive reports are due on or before May 14, 2021.




                                                   7
Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 8 of 10 PageID #: 6292




 Plaintiff’s reply expert reports are due on or before June 25, 2021. Defendant’s reply expert

 reports are due on or before June 4, 2021. No other expert reports will be permitted without

 either the consent of all parties or leave of the Court. If any party believes that an expert report

 does not comply with the rules relating to timely disclosure or exceeds the scope of what is

 permitted in that expert report, the complaining party must notify the offending party within one

 week of the submission of the expert report. The parties are expected to promptly try to resolve

 any such disputes, and, when they cannot reasonably be resolved, use the Court’s Discovery

 Dispute Procedure or the complaint will be waived. The parties shall advise of the dates and

 times of their experts’ availability for deposition by June 25, 2021. Depositions of experts shall

 be completed on or before July 21, 2021.

                b.      Objections to Expert Testimony. To the extent any objection to expert

 testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

 motion no later August 11, 2021, unless otherwise ordered by the Court.

        9.       Case Dispositive Motions. There being no issues triable to a jury in this case at

 this time, a party may only file a motion for summary judgment if that party first obtains

 permission from the Court to do so.

        10.      Applications by Motion. Except as otherwise specified herein, any application to

 the Court shall be by written motion. Any non-dispositive motion should contain the statement

 required by Local Rule 7.1.1.

        11.      Pretrial Conference. On September 10, 2021, the Court will hold a Rule 16(e)

 final pretrial conference in Court with counsel beginning at 9:00 a.m. The parties shall file a

 joint proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5 p.m. on




                                                   8
Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 9 of 10 PageID #: 6293




 the fourth business day before the date of the final pretrial conference. Unless otherwise ordered

 by the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the

 preparation of the proposed joint final pretrial order.

        12.      Motions in Limine. Motions in limine shall be separately filed, with each motion

 containing all the argument described below in one filing for each motion. Any supporting

 documents in connection with a motion in limine shall be filed in one filing separate from the

 motion in limine. Each party shall be limited to three in limine requests, unless otherwise

 permitted by the Court. The in limine request and any response shall contain the authorities

 relied upon; each in limine request may be supported by a maximum of three pages of argument

 and may be opposed by a maximum of three pages of argument, and the party making the in

 limine request may add a maximum of one additional page in reply in support of its request. If

 more than one party is supporting or opposing an in limine request, such support or opposition

 shall be combined in a single three page submission (and, if the moving party, a single one page

 reply). No separate briefing shall be submitted on in limine requests, unless otherwise permitted

 by the Court.

        13.      Trial. This matter is scheduled for a 3-day bench trial on issues of invalidity.

 Trial will begin at 8:30 a.m. on October 4, 2021, with the subsequent trial days beginning at 8:30

 a.m. The trial will be timed, as counsel will be allocated a total number of hours in which to

 present their respective cases. The parties shall provide the Court with a status report on the

 need for individual bench trials regarding infringement by January 8, 2021.

        14.      ADR Process. This matter is referred to a magistrate judge to explore the

 possibility of alternative dispute resolution.




                                                   9
Case 1:19-md-02902-RGA Document 362 Filed 12/28/20 Page 10 of 10 PageID #: 6294




        15.     Service By E-Mail. The parties consent to service by e-mail, in accordance with

 Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure. The parties agree that service on any

 party by e-mail shall be made on both Delaware and Lead counsel for that party.



                                               /s/ Richard G. Andrews
                                               UNITED STATES DISTRICT JUDGE




                                                10
